*380In a proceeding pursuant to CPLR article 78 to review a determination of the County of Nassau Civil Service Commission, dated May 23, 2000, disqualifying the petitioner from consideration for the position of Nassau County Police Officer, the petitioner appeals, by permission, from an order of the Supreme Court, Nassau County (Bucaria, J.), dated April 27, 2001, which granted the motion of the County of Nassau Civil Service Commission for reargument and, upon reargument, granted its prior motion to dismiss the proceeding.
Ordered that the order is affirmed, with costs.
The petitioner failed to satisfy the commencement-by-filing requirements of CPLR 304 when she filed an unexecuted order to show cause and petition with the Nassau County Clerk (see, Matter of Fry v Village of Tarrytown, 89 NY2d 714; Matter of Stenger v Town of Carmel Zoning Bd. of Appeals, 260 AD2d 641). Since this proceeding was not properly commenced prior to the expiration of the statute of limitations, the Supreme Court correctly granted the respondent’s motion to deny the proceeding (see, Matter of Gershel v Porr, 89 NY2d 327; Matter of Stenger v Town of Carmel Zoning Bd. of Appeals, supra).
The petitioner’s remaining contention is without merit. Altman, J.P., Adams, Townes and Crane, JJ., concur.